Citation Nr: 0212161	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-14 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a genitourinary disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1946 to March 1947, from July 1947 to September 1949 and from 
July 1950 to September 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.  In that decision, the RO found that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claim seeking service connection for 
prostatitis and kidney stones, claimed as bleeding from the 
urethra.  The veteran has perfected a timely appeal with 
respect to this issue.  The Board has recharacterized the 
issue as one for service connection for a genitourinary 
disorder in order to more accurately reflect the veteran's 
claim.  

The veteran elected to have a video conference in lieu of a 
personal hearing in conjunction with this appeal.  The video 
conference was held in November 2000 before the undersigned 
Member of the Board.

This case was also previously before the Board in April 2001, 
at which time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.

Finally, in September 1999, the RO entered a decision which 
denied the veteran service connection for residuals of cold 
injuries to the feet.  However, in light of the fact that the 
RO has issued a final rating decision that denied the 
veteran's claim for service connection as not well grounded, 
the veteran is advised that such claim may be readjudicated 
in accordance with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  Thus, the claim for service connection for residuals 
of cold injuries to the feet is referred to the RO for 
appropriate action.  VAOPGCPREC 3-2001, 66 Fed. Reg. 33311 
(2001).


FINDINGS OF FACT

1.  An unappealed RO decision in June 1953, denied the 
veteran's claim of entitlement to service connection for 
prostatitis.  This was a final disallowance of this claim.

2.  Evidence received since the February 1988 rating decision 
is so significant that it must be considered (with the other 
evidence of record) in order to fairly decide the merits of 
the claim of entitlement to service connection for a 
genitourinary condition.

3.  The medical evidence of record does not establish that 
the veteran's current genitourinary disorders are in any way 
related to his periods of active military service, caused by 
any incident or event which occurred during service, or 
related to any in-service medical treatment the veteran ever 
had while in service.


CONCLUSIONS OF LAW

1.  The RO's June 1953 rating decision , which denied service 
connection for prostatitis, is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a genitourinary disorder.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  A genitourinary disorder was not incurred in, or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law 
with particular respect to both his application to reopen a 
previously denied claim and his claim seeking entitlement to 
service connection for a genitourinary disorder.  The RO has 
specifically provided the veteran and his authorized 
representative with a copy of a rating action dated in March 
2000, a statement of the case dated in June 2000, and a 
supplemental statement of the case dated in March 2002.  The 
veteran and his representative were also provided with a copy 
of the Board's April 2001 remand, and the RO has sent more 
recent correspondence dated in June 2001.  By way of all the 
referenced documents, the veteran has been informed of the 
cumulative evidence previously provided to VA, and he has 
been informed of the regulatory requirements for reopening a 
previously denied claim in addition to that which is 
necessary for establishing service connection.  Finally, the 
veteran has also been provided with the rationale for not 
granting his initial application to reopen his previously 
denied claim as well as his merits-based claim seeking 
entitlement to service connection for a genitourinary 
disorder.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate both his application to reopen a previously 
denied claim and his claim seeking entitlement to service 
connection.  Most notably, the RO has made reasonable efforts 
to develop the record in that the veteran's service medical 
records were obtained and associated with the claims folder, 
and they appear to be intact.  Copies of the veteran's 
relevant VA treatment records have likewise been associated 
with the veteran's claims folder.  In August 2001 the veteran 
was provided with a more recent relevant VA examination, and 
a copy of the examination report in addition to a November 
2001 addendum are also of record.  Lastly, in November 2000 
the veteran provided personal testimony at a video conference 
hearing before the undersigned Member of the Board.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the appeal is now ready 
for appellate review.


II.  New and Material Evidence.

As a preliminary procedural matter the Board notes that 
during the pendency of this appeal, the RO, as discussed 
within the content of a March 2002 Supplemental Statement of 
the Case, implicitly found that new and material evidence 
sufficient to reopen the claim had been presented, and denied 
the claim for service connection for a genitourinary 
condition on the merits.  However, under Barnett, the Board 
is not bound by the RO's determination in this regard, and 
the Board must also review whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).

The referenced claim (previously characterized as a service 
connection claim for prostatitis) was denied by the RO in a 
prior June 1953 rating decision.  In February 2000, the 
veteran filed his most recent application to reopen his 
previously denied claim.  Therefore, his application to 
reopen that claim was initiated prior to August 29, 2001, the 
effective date of the amended § 3.156, which redefines "new 
and material evidence" needed to reopen a previously denied 
claim.  See 66 Fed. Reg. 45620, 45629-30 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
February 2000 claim to reopen, which is discussed below.  

As previously mentioned, by way of a June 1953 decision, the 
RO denied the veteran's claim seeking entitlement to service 
connection for prostatitis.  This decision was based on the 
RO's finding that the medical evidence of record at that time 
established that prostatitis first manifested at least two 
years (1952) following the veteran's final discharge from 
service in September 1950.  Having established that 
prostatitis had its onset following service, the RO 
subsequently determined that prostatitis was not incurred in 
or aggravated during any of the veteran's periods of active 
military service.  Consequently, entitlement to service 
connection for such disability was denied.  Within the same 
month, the RO notified the veteran of the adverse decision 
concerning his claim, and he was also informed of his 
appellate and procedural rights, but he did not file an 
appeal.  

Because a timely appeal of this adverse action was not 
submitted, the Board concludes that the RO's June 1953 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2001).  However, the law and regulations provide 
that if new and material evidence has been presented or 
secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in June 1953.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

Currently, evidence added to the record since the RO's June 
1953 rating decision consists of copies of the veteran's 
post-service outpatient treatment and hospitalization reports 
from the Houston VA Medical Center.  Such newly added records 
are dated as far back as December 1953 through the present.  
Based on these records, the Board determines that sufficient 
new and material evidence has been submitted.  The evidence 
(in its entirety) is new, as it was neither previously of 
record nor previously considered by the RO in June 1953.  
More importantly, the evidence is material in that the 
records reflect that the veteran has experienced persistent 
or recurrent symptoms of a disability which could possibly be 
related to his periods of active military service, an 
incident or event which occurred during service, or related 
to any in-service medical treatment the veteran may have had 
while in service.  Consequently, all of the Houston VA 
outpatient treatment and hospitalization records are 
sufficient to reopen the veteran's previously denied claim of 
entitlement to service connection for a genitourinary 
disorder.  This evidence must be considered in light of all 
the evidence both old and new, in order to fairly decide the 
merits of the veteran's current claim.  Having determined 
that new and material evidence has been added to the record, 
the veteran's previously denied claim seeking entitlement to 
service connection for a genitourinary disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The next question is whether the Board is permitted to 
address the merits of the veteran's current claim.  Here, the 
record discloses that the RO initially determined that there 
was no new and material evidence to reopen the claim for 
service connection for a genitourinary disorder, and more 
recently addressed the merits of that claim.  Given that the 
RO denied the veteran claim under that basis of adjudication, 
and in light of the Board's decision to reopen the veteran's 
claim on the basis of the submission of new and material 
evidence, the Board is of the opinion that the veteran will 
not be prejudiced by its decision.  See Bernard v. Brown, 
supra.  In this context, the Board must point out that the 
veteran has consistently made the same merit-based arguments 
throughout the course of the administrative adjudication 
process.  He has supplied evidence in response to having been 
put on notice by the RO regarding the type of evidence needed 
to reopen and substantiate his claim, and he has been 
afforded an opportunity for a hearing on the merits.  More 
importantly, as discussed in detail at the onset, the 
veteran's current claim has been properly developed in 
accordance with the new law.  Id; see also Curry v. Brown, 7 
Vet. App. 59 (1994).  Therefore, the Board finds that the law 
pertaining to the merits of this claim has already been 
considered by the RO, and that the veteran and his 
representative have advanced or otherwise argued the 
applicability of the law in question.  See 67 Fed. Reg. 3099, 
3105 (Feb. 22, 2002) (to be codified at 38 C.F.R. 
§ 20.903(c)).


III.  Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
a condition is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b)(2001).  
If service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  In addition, service 
connection may also be granted on the bases of post-service 
initial diagnosis of a disease where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2001).

In the instant case, the veteran has alleged that the RO 
erred in failing to grant service connection.  In November 
2000, he specifically testified that he had continuously been 
under medical treatment for problems of bleeding from his 
urethra since his active service when he sustained an injury 
to his urethra.  He added that he was currently bleeding and 
wearing a catheter to keep from soiling his clothes.

A close review of the veteran's service medical records 
indicates that he was in fact treated for bleeding from the 
urethrea while in service.  It was noted that the veteran's 
bleeding was related to a January 28, 1949, injury wherein 
the veteran had fallen astride the railing of a bed while 
wrestling in the barracks with another individual.  Pertinent 
treatment records indicate the veteran was hospitalized from 
January 31, 1949 through February 11, 1949, for his accident-
related bleeding.  

(Apart from the veteran's January 1949 in-service injury, 
treatment records dated in August and September 1949 and 
September 1950 indicate the veteran also carried a diagnosis 
of acute urethritis due to gonococcus.)

On April 1, 1949, the veteran was again hospitalized.  During 
this particular hospitalization, the veteran underwent a 
cystoscopy.  The impression was chronic trigonitis, 
urethritis.  Final diagnosis included penile ulcer etiology 
unknown, and renal hematuria cause unknown. 

In July 1950 the veteran was hospitalized for a total of 13 
days.  He was admitted with the chief complaint of hematuria 
of one day duration.  The veteran also reported having 
noticed slight lower left back pain.  At the time of 
admission, the veteran's urine showed no blood, but a 
specimen was sent to the laboratory and this revealed the 
presence of red blood cells in the veteran's urine.  During 
the course of the veteran's July 1950 hospitalization, he 
underwent general surgery for fulguration of urethral 
papillomata.

In early August 1950 the veteran reported for medical 
treatment at the dispensory because he was passing blood 
clots.  His prior surgery was noted.  It was also noted that 
the veteran had been asymptomatic until he developed dysuria 
following, which the veteran had forced out blood clots 
followed by urine.  The veteran also developed persisting 
left flank pain radiating to his left groin.  Consequently, 
the veteran was referred to the genitourinary clinic and then 
admitted to the hospital for one day.  On admission, there 
were a few red cells in the veteran's urine.  The veteran was 
discharged with no indication for further hospitalization 
having been found.  It was noted he should be checked 
endoscopically in two to three months in order to determine 
recurrence of papillomata.  

In late August 1950, the veteran was hospitalized with the 
chief complaint of hematuria following his previous 
fulguration of urethral papillomata.  Physical examination on 
admission of this hospitalization revealed no abnormal 
findings.  Admission laboratory work was within normal limits 
except, the veteran's urine was loaded with red blood cells.  
During the course of the veteran's hospitalization, he had a 
cystoscopic examination under anesthesia which revealed no 
evidence of previously diagnosed papillomata, although there 
was a healing area where fulguration had been done in prior 
hospitalization.  

Post-service medical records from the Houston VA Hospital 
dated from June 1952 through May 1999 reflect that the 
veteran proceeded to be hospitalized on several occasions 
following his discharge from service for among other 
complaints, hematuria and left-side flank pain.  Additional 
treatment records from the Houston VA Medical Center, which 
are dated more recently, reflect that the veteran has also 
received outpatient treatment in regards to the same medical 
complaints.  

Based on both the veteran's service medical records and his 
post-service hospitalization and outpatient treatment 
reports, the Board determines that the evidentiary record 
establishes that the veteran has in fact, experienced a 
continuity of some of the same symptomatology he had during 
service (i.e., hematuria and left-side flank pain).  Despite 
this showing, the Board observes that the veteran's currently 
existing genitourinary conditions have neither been medically 
determined to be related to the same continuous 
symptomatology or linked in any way to his periods of active 
military service.  38 C.F.R. § 3.303; see also Savage v. 
Gober, supra. 

Following an August 2001 examination, it was noted that the 
veteran had a long history of gross hematuria, despite 
multiple [medical] evaluations.  The examiner advised that a 
renal ultrasound would be obtained and a follow-up computed 
tomography (CT) scan would also be obtained.  Thereafter, the 
veteran was to be followed up in the Urology Clinic following 
completion of the renal ultrasound.

In November 2001 a separate examiner added an addendum to the 
veteran's August 2001 examination report.  The examiner 
indicated that he had thoroughly reviewed both the veteran's 
July 2001 general examination report and his August 2001 
examination report, in addition to the veteran's entire 
claims folder to include his service and post-service 
treatment records and any subsequent medical test results 
which were included therein.  Upon completion of his review, 
the examiner medically determined that 'there was no 
documentation available in the [veteran's] service which 
would warrant service-connected disability and/link of his 
present urology problems with the service.'  It was the 
examiner's opinion that the veteran's case should 
subsequently be closed.

In accordance with the medical determinations articulated in 
the veteran's August 2001 examination, to include a 
comprehensive November 2001 addendum, the Board determines 
that entitlement to service connection for a genitourinary 
disorder is not warranted in this case.  In this respect, the 
Board notes that it is charged with the duty to assess the 
credibility and weight given to evidence.  Keklar v. West, 12 
Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  While the Board does not doubt the 
veteran's sincere belief that his current condition and 
persistent symptoms are related to his past military service, 
in the absence of medical evidence linking the two together, 
a grant of service connection can not be supported.  
Accordingly, entitlement to service connection for a 
genitourinary disorder is denied.

In reaching the decision in this case, the Board has 
considered the matter of the resolution of reasonable doubt 
in favor of the veteran.  However, application of the 
benefit-of-the-doubt doctrine is only appropriate when the 
evidence is evenly balanced or in relative equipoise.  
Gilbert v. Brown, 5 Vet. App. 49, 53-56 (1990).  Such is 
decidedly not the case in this instance where as shown above, 
competent medical evidence of record does not support a 
finding that service connection for a genitourinary disorder 
is warranted.  



ORDER

New and material evidence having been submitted, the claim 
for service connection for a genitourinary disorder is 
reopened.

Entitlement to service connection for a genitourinary 
disorder is denied.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

